Boomer, J.
(dissenting). I disagree with the majority that
"there is no proof that [defendant] shared the intent of the principal actors”. Since intent is the operation of a person’s mind, it can rarely be proved by direct evidence. Intent may be inferred, however, from the acts and conduct of the defendant before the crime. Here, knowing that her husband and two of his friends were planning an armed robbery, defendant willingly aided them in the commission of the robbery by providing them with masks and gloves.
Contrary to the statement of the majority, there is no requirement that an accessory, herself, intend to commit the crime or profit therefrom. Accessorial liability requires only that the defendant knowingly aid another in the commission of the crime with the intent that the crime be committed. A showing of benefit or stake in the outcome strengthens the inference that the aider intended that the crime be committed, but such a showing is not necessary to prove intent. Moreover, it could be inferred that defendant expected to benefit from her husband’s share of the proceeds of the crime.
The evidence before the Grand Jury need not prove defendant’s guilt beyond a reasonable doubt, but need only establish a prima facie case. The evidence before the Grand Jury was sufficient to prove a prima facie case of accessorial liability based upon the inference of intent drawn from defendant’s acts in light of the knowledge she had of the planned crime (see, People v Beaudet, 32 NY2d 371, 375; see also, Matter of Anthony M., 63 NY2d 270, 282).
Accordingly, the order should be reversed and the indictment reinstated. (Appeal from order of Supreme Court, Erie County, Francis, J. — dismiss indictment.) Present — Callahan, J. P., Boomer, Balio and Lawton, JJ.